DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2021 has been entered.

Response to Amendment

The listing of claims dated 17 September 2021 indicates the status of Claims 2, 6, and 14 as “canceled”.  The claim status indicators are accompanied by a statement in the Applicant’s remarks (see p. 6, first paragraph) that Claims 2, 6, and 14 have been cancelled.  The “canceled” claim status indicators are immediately followed by the text of Claims 2, 6, and 14 as previously presented.  According to 37 C.F.R. 1.121(c)(4)(i), no claim text should be present for any claim in the claim listing with the status of “canceled”.  Appropriate correction is required to delete the text of Claims 2, 6, and 14 in accordance with 37 C.F.R. 1.121.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 7-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (US 2011/0134623) in view of Takazi et al. (US 2016/0343970).  Erdogan-Haug et al. (US 2018/0126706) is cited as an evidentiary reference.  All references were cited in Applicant’s IDS and/or a previous Office action.
Regarding Claim 1, Sherman teaches a viscoelastic layer comprising a stretch releasable pressure sensitive adhesive (PSA) layer (p. 13, [0147]).  The viscoelastic layer is employed in flexible optical devices which comprise the viscoelastic layer positioned between a lightguide and a light emitting layer or first substrate (p. 17, [0190]; Fig. 15a, 15b).  This effectively describes an assembly layer used in a flexible device which is derived from a physically or covalently crosslinked silicone elastomer forming mixture.  
In addition to a PSA, Sherman’s viscoelastic layer may further comprise additives such as plasticizers (p. 13, [0150]).  Sherman does not teach a suitable plasticizer.
In the same field of endeavor, Takazi teaches a sealing film including a substrate film, a sealing layer, and an adhesive layer (Abstract).  The adhesive layer itself is flexible (p. 5, [0080]), and is used in flexible display devices having screens that can be bent (p. 16, [0194]).  
Takazi’s adhesive layer comprises an elastomer resin (p. 5-6, [0081]).  Additives such as a plasticizer may also be included.  Suitable plasticizers include polyisobutene, hydrogenated polyisobutene, and hydrogenated polyisoprene (p. 11, [0153]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select polyisobutene, hydrogenated polyisobutene, or hydrogenated polyisoprene as a plasticizer for use in Sherman’s PSA.  Takazi demonstrates that these materials are suitable plasticizers for adhesive layers used in flexible display devices.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Returning to Sherman, the stretch releasable PSA may include compositions of a MQ tackifying resin and a silicone polymer.  
Suitable silicone polymers include urea-, oxamide-, amide-, and urethane-based silicone polymers (p. 13, [0148]).  The PSA may be crosslinked to the extent that the crosslinks do not interfere with the desired properties of the viscoelastic layer.  Crosslinking may be physical or covalent (p. 12, [0138]).   
Sherman’s examples illustrate the use of a silicone urea PSA containing 50% MQ resin (p. 23, [0267]; p. 21, [0242]).  The PSA is based on a PDMS diamine as described in Example 2 of US 5,461,134; commercially available MQ resin SR-545; DYTEK A polyamine; and methylenedicyclohexylene-4,4’-diisocyanate commercially available under the trade name DESMODUR W (p. 21, [0241]).  
The phrase “optically clear” is defined by the instant specification at page 10, lines 18-21 as referring to materials having a transmittance of greater than about 90%, a haze of less than about 2%, and opacity of less than about 1% in the 400-700 nm (i.e. visible light) wavelength range.  Sherman teaches a viscoelastic layer having a haze of about 0.01-1% and a transmittance of about 90-100% (p. 10, [0117]).  Tazaki also teaches materials having a transmittance of greater than 90% and a haze of less than 1.0% (p. 15, [0185]-[0186]).  Therefore, the cited prior art teaches toward an assembly layer which is optically clear as claimed.
The viscoelastic layer resulting from modification of Sherman in view of Takazi is compositionally identical to the claimed assembly layer.  In addition, as indicated above, Sherman’s viscoelastic PSA layer exhibits a haze value of from about 0.01 to about 1% as determined using a haze meter according to ASTM D1003 (p. 10, [0116]) and light transmittance of about 90-100% (p. 10, [0117]).  This is consistent with a haze of less than 2% and a transmittance of greater than 90% associated with the claimed assembly layer as described in the instant specification at page 9, line 24 - page 10, line 3 and page 11, lines 28-30.  
The cited prior art teaches toward a product which is identical to the claimed product in both composition and physical properties including haze and transmittance.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.  Therefore, although not expressly recognized by Sherman or Takazi, the modified viscoelastic layer will necessarily possess the claimed shear storage modulus, shear creep compliance, and strain recovery under the indicated conditions.
Further evidence that Sherman’s viscoelastic layer will possess these properties is provided by Erdogan-Haug.  Erdogan-Haug teaches that an assembly layer for a flexible device having, within a temperature range of between about -30° to 90°C, a shear storage modulus at a frequency of 1 Hz that does not exceed about 2 MPa, a shear creep compliance (J) of at least about 6x10-6 1/Pa measured at 5 seconds with an applied shear stress between about 50 kPa and about 500 kPa, and a strain recovery of at least about 50% at at least one point of applied shear stress within the range of about 5 kPa to about 500 kPa within about 1 minute after removing the applied shear stress, can be obtained from a combination of a physically or covalently crosslinked silicone elastomer and a MQ resin (Abstract).  
As indicated above, Sherman’s examples illustrate the use of a silicone urea PSA containing 50% MQ resin (p. 23, [0267]; p. 21, [0242]).  The PSA is based on a PDMS diamine as described in Example 2 of US 5,461,134; commercially available MQ resin SR-545; DYTEK A polyamine; and methylenedicyclohexylene-4,4’-diisocyanate commercially available under the trade name DESMODUR W (p. 21, [0241]).  
According to Erdogan-Haug, a silicone elastomer suitable for forming assembly layer having these properties may be obtained from the polydiorganosiloxane diamines disclosed in US 5,461,134 (p. 4, [0039]); DYTEK A polyamine (p. 5, [0046]); and methylenedicyclohexylene-4,4’-diisocyanate available under the DESMODUR trade designation (p. 5, [0045]). Erdogan-Haug demonstrates that the use of such a silicone elastomer in combination with SR-545 MQ resin (p. 8, [0077]) leads to an assembly layer having the claimed physical properties.  Thus, Erdogan-Haug demonstrates that compositions identical to those disclosed by Sherman result in assembly layers having physical properties identical to those required by the claimed invention. 
Modification of Sherman in view of Takazi to include a plasticizer selected from polyisobutene, hydrogenated polyisobutene, and hydrogenated polyisoprene as applied above reads on the assembly layer of Claim 1 comprising at least one of a polyisoprene and a polyisobutylene (i.e. polyisobutene).
Regarding Claim 5, Sherman teaches optical articles comprising a first lightguide; a viscoelastic layer disposed on the first lightguide; a light emitting layer disposed on the viscoelastic layer opposite the first lightguide; and a second lightguide disposed on the first lightguide opposite the viscoelastic layer (p. 8, [0104]).  Exemplary lightguides are flexible (p. 23, [0267]), as is the viscoelastic layer (p. 9, [0112]), and the optical articles disclosed by Sherman are generally described as being flexible (p. 2, [0028]).  Such an article comprising a viscoelastic layer resulting from modification of Sherman in view of Takazi as applied above reads on the laminate of Claim 5.
Regarding Claim 13, Sherman’s flexible optical devices, including laminates, are formed by contacting each layer or substrate and pressing together using pressure (p. 18, [0208]).  Alternatively, the layers and substrates may be treated by heating (p. 18, [0209]).  This reads on a method of adhering a first and second substrate as claimed by applying pressure or heat.
Regarding Claims 2, 7, and 14, as indicated above, Sherman’s viscoelastic layer exhibits a haze value of from about 0.01 to about 1% as determined using a haze meter according to ASTM D1003 (p. 10, [0116]) and light transmittance of about 90-100% (p. 10, [0117]).  This reads on an assembly layer which is “optically clear” as defined in the instant specification at page 10, lines 18-21.
Regarding Claim 3, Sherman teaches electronic devices (p. 1, [0001]).
Regarding Claims 4 and 9, as indicated above, Sherman teaches a viscoelastic layer based on a silicone elastomer identical to that of Erdogan-Haug.  Erdogan-Haug demonstrates that this silicone elastomer has a glass transition temperature (Tg) of less than about 10°C (p. 9, [0086]).  
Regarding Claims 8, 10-12, and 15-17, the cited references are silent with respect to the claimed physical properties under the indicated conditions.  Nevertheless, modification of Sherman in view of Takazi as applied above results in a compositionally similar laminate sharing other physical properties including shear storage modulus, shear creep compliance, strain recovery, haze, and light transmittance.  Therefore, the physical properties of Claims 8, 10, and 11 will also necessarily be present in the modified laminate.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established.  See MPEP 2112.01.

Response to Arguments

Applicant's arguments filed 17 September 2021 regarding the rejection of Claims 1-17 under 35 U.S.C. 103 as being unpatentable over Sherman (US 2011/0134623) in view of Tazaki (US 2016/0343970) have been fully considered in view of the amended claims but they are not persuasive.
The Applicant argues that one of ordinary skill in the art would expect that adding a plasticizer such as polyisobutene, hydrogenated polyisobutene, or hydrogenated polyisoprene as disclosed by Tazaki to Sherman’s viscoelastic layer would affect the optical clarity of the layer.  The Applicant states that the plasticizers taught by Tazaki are not miscible with silicones such as those employed by Sherman, and due to the difference in refractive indices between the two materials, the resulting blends would not be optically clear.  The Applicant concludes that the combination of Sherman and Tazaki teach away from the claimed invention.
The phrase “optically clear” is defined by the instant specification at page 10, lines 18-21 as referring to materials having a transmittance of greater than about 90%, a haze of less than about 2%, and opacity of less than about 1% in the 400-700 nm (i.e. visible light) wavelength range.  Sherman teaches a viscoelastic layer having a haze of about 0.01-1% and a transmittance of about 90-100% (p. 10, [0117]).  See also Claim 19 at page 24.  Thus, Sherman’s claims and broader disclosure teach toward a viscoelastic layer which is optically clear in the context of the claimed invention as defined in the specification.  
Sherman also expressly suggests the use of plasticizers (p. 13, [0150]).  One of ordinary skill in the art would reasonably expect that plasticizers could be used in Sherman’s viscoelastic layer without having a detrimental effect on physical properties including transmittance and haze.   
Takazi teaches materials which are used for the same purpose as those of Sherman, i.e. as adhesive layers used in flexible display devices.  Like Sherman, Tazaki also teaches materials having a transmittance of greater than 90% and a haze of less than 1.0% (p. 15, [0185]-[0186]).  Takazi effectively demonstrates that polymers reading on the claimed polyisobutene, hydrogenated polyisobutene, or hydrogenated polyisoprene are suitable for use in forming materials having these properties.  
There is no indication in Sherman that plasticizers could have a detrimental effect on transmittance or haze, and there is no indication in Tazaki that polyisobutene, hydrogenated polyisobutene, or hydrogenated polyisoprene would have any negative effect on these properties.  Based on the combined teachings of Sherman and Tazaki, one of ordinary skill in the art would reasonably expect that the proposed modification would result in optically clear materials as claimed.  The Applicant has presented arguments to this effect, but has provided no evidence that would overcome the reasonable expectation arising from the combined teachings of the prior art.  
The Applicant argues that Erdogan-Haug only demonstrates that a silicone elastomer suitable for forming an assembly layer having the claimed physical properties may be obtained from the polydiorganosiloxane diamines disclosed in U.S. 5,461,134.  The Applicant argues that there is no mention of the olefins recited in Claims 1, 5, and 13 in Erdogan-Haug.  The Applicant concludes that Sherman and Erdogan-Haug do not disclose, teach, or suggest the claimed physical properties either alone or in combination.
This argument is identical to the argument presented at page 6 of the Applicant’s remarks dated 12 April 2021 in the second full paragraph under the heading “35 U.S.C. §103 Rejections”.  The Applicant’s attention is directed to the final Office action dated 25 June 2021 at pages 7-9, paragraphs 25-28 where the Applicant’s argument was previously addressed in full.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762